DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of copending Application No. 17102473, in view of Mestery et al., US 20200358719 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because a virtual fabric login server is a type of virtual management server. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of copending Application No. 17102474, in view of Mestery et al., US 20200358719 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because a virtual fabric login server is a type of virtual management server. Also teaching another limitation is an obvious variation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Present application
Co-pending application 17102473
1. A computer-implemented method comprising:
operating a storage area network, the storage area network comprising a hybrid control plane, the hybrid control plane comprising a virtualized control plane and a switch control plane, the switch control plane located within a switch of the storage area network; and 
managing, using a virtualized fabric management server and the hybrid control plane, the storage area network, wherein the virtualized fabric management server is disposed in a container that is hosted by an element of the storage area network, wherein the element comprises a processor pool of an input/output (I/O) adapter card of a node of the storage area network.
(Mestery, p. 13, “For example, a container may be created at a NIC associated with the host server.“) The motivation is to implement virtualization as desired by administration and close to the storage area network.
1. A computer-implemented method comprising:
operating a storage area network, the storage area network comprising a hybrid control plane, the hybrid control plane comprising a virtual control plane and a switch control plane, and the storage area network comprising a physical storage node; and 
managing, using a virtualized fabric login server and the hybrid control plane, the storage area network, wherein the virtualized fabric login server is disposed in a container that is hosted on an element of the storage area network, wherein the container is configured to be hosted on the physical storage node or a physical switch of the storage area network, and the element hosting the container is one of the physical storage node or the physical switch.
8. A system comprising: a non-transitory memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: 
operating a storage area network, the storage area network comprising a hybrid control plane, the hybrid control plane comprising a virtualized control plane and a switch control plane, the switch control plane located within a switch of the storage area network; and 
managing, using a virtualized fabric management server and the hybrid control plane, the storage area network, wherein the virtualized fabric management server is disposed in a container that is hosted by an element of the storage area network, wherein the element comprises a processor pool of an input/output (I/O) adapter card of a node of the storage area network.
(Mestery, p. 13, “For example, a container may be created at a NIC associated with the host server.“) The motivation is to implement virtualization as desired by administration and close to the storage area network.
8. A system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: 

operating a storage area network, the storage area network comprising a hybrid control plane, the hybrid control plane comprising a virtual control plane and a switch control plane, and the storage area network comprising a physical storage node; and 
managing, using a virtualized fabric login server and the hybrid control plane, the storage area network, wherein the virtualized fabric login server is disposed in a container that is hosted on an element of the storage area network, wherein the container is configured to be hosted on the physical storage node or a physical switch of the storage area network, and the element hosting the container is one of the physical storage node or the physical switch.
15. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 
operating a storage area network, the storage area network comprising a hybrid control plane, the hybrid control plane comprising a virtualized control plane and a switch control plane, the switch control plane located within a switch of the storage area network; and 
managing, using a virtualized fabric management server and the hybrid control plane, the storage area network, wherein the virtualized fabric management server is disposed in a container that is hosted by an element of the storage area network, wherein the element comprises a processor pool of an input/output (I/O) adapter card of a node of the storage area network.
(Mestery, p. 13, “For example, a container may be created at a NIC associated with the host server.“) The motivation is to implement virtualization as desired by administration and close to the storage area network.
15. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 
operating a storage area network, the storage area network comprising a hybrid control plane, the hybrid control plane comprising a virtual control plane and a switch control plane, and the storage area network comprising a physical storage node; and 
managing, using a virtualized fabric login server and the hybrid control plane, the storage area network, wherein the virtualized fabric login server is disposed in a container that is hosted on an element of the storage area network, wherein the container is configured to be hosted on the physical storage node or a physical switch of the storage area network, and the element hosting the container is one of the physical storage node or the physical switch.



Present application
Co-pending application 17102474
1. A computer-implemented method comprising:
operating a storage area network, the storage area network comprising a hybrid control plane, the hybrid control plane comprising a virtualized control plane and a switch control plane, the switch control plane located within a switch of the storage area network; and 
managing, using a virtualized fabric management server and the hybrid control plane, the storage area network, wherein the virtualized fabric management server is disposed in a container that is hosted by an element of the storage area network, wherein the element comprises a processor pool of an input/output (I/O) adapter card of a node of the storage area network.
1. A computer-implemented method comprising: 
operating a storage area network, the storage area network comprising a hybrid control plane; and 
managing, using a virtualized fabric name server and the hybrid control plane, the storage area network, 





wherein the virtualized fabric name server is disposed in a container that is hosted on an element of the storage area network.

8. A system comprising: a non-transitory memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: 
operating a storage area network, the storage area network comprising a hybrid control plane, the hybrid control plane comprising a virtualized control plane and a switch control plane, the switch control plane located within a switch of the storage area network; and 
managing, using a virtualized fabric management server and the hybrid control plane, the storage area network, wherein the virtualized fabric management server is disposed in a container that is hosted by an element of the storage area network, wherein the element comprises a processor pool of an input/output (I/O) adapter card of a node of the storage area network.
8. A system comprising:
 a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: 
operating a storage area network, the storage area network comprising a hybrid control plane; and
managing, using a virtualized fabric name server and the hybrid control plane, the storage area network, 



wherein the virtualized fabric name server is disposed in a container that is hosted on an element of the storage area network.
15. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 
operating a storage area network, the storage area network comprising a hybrid control plane, the hybrid control plane comprising a virtualized control plane and a switch control plane, the switch control plane located within a switch of the storage area network; and 
managing, using a virtualized fabric management server and the hybrid control plane, the storage area network, wherein the virtualized fabric management server is disposed in a container that is hosted by an element of the storage area network, wherein the element comprises a processor pool of an input/output (I/O) adapter card of a node of the storage area network.
15. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 
operating a storage area network, the storage area network comprising a hybrid control plane; and 


managing, using a virtualized fabric name server and the hybrid control plane, the storage area network,


wherein the virtualized fabric name server is disposed in a container that is hosted on an element of the storage area network.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 8-9, 11, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al., US 20160087841 A1 (hereafter referred to as Bharadwaj) in view of Iyengar et al., US 9270754 B2 (hereafter referred to as Iyengar) and in view of Mestery et al., US 20200358719 A1 (hereafter referred to as Mestery).
A.	Regarding claim 8, Bharadwaj teaches a system (data processing device 710) comprising: 
	a non-transitory memory having computer readable instructions (p. 62, “The data processing device 710 is also referred to herein simply as a processor.”); and
 one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations (p. 62, “Instructions for performing the process 900 may be stored in the memory 730 for execution by the processor 710 such that when executed by the processor, causes the processor to perform the operations …”) comprising:  AND
Regarding claim 1, Bharadwaj taches a computer implemented method (p. 62, “Instructions for performing the process 900 may be stored in the memory 730 for execution by the processor 710 such that when executed by the processor, causes the processor to perform the operations describe herein in connection with the above figures.”) comprising: AND
Regarding claim 15, Bharadwaj teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform operations (p. 62, “Instructions for performing the process 900 may be stored in the memory 730 for execution by the processor 710 such that when executed by the processor, causes the processor to perform the operations describe herein in connection with the above figures.”) comprising:

operating a storage area network, the storage area network comprising a hybrid control plane, the hybrid control plane (p. 14, “…[A] central management device, where the active zoning configuration is stored in a management plane database on the central management device…”) comprising a control plane to virtualized functions and a switch control plane (p. 27, “… [D]istributing the control plane databases as switch specific databases and centralizing management plane database information in a centralize database accessible by the switches in the switched fabric.” And p. 29, “An example of control plane information that is distributed across a switched fabric (e.g., switched fabric 120) is described in connection with FIG. 2.”), the switch control plane located within a switch of the storage area network (p. 28, “Each switch 130 may employ processes or logic to process messages with regard to managing control plane information for those devices actively zoned via the switch (e.g., to maintain and query the ZS and/or NS database).”); and 
managing, using a virtualized fabric management server (p. 15, “a device profile manager (DPM) 150”. The management service is virtualized when implemented in a cluster. See p. 28, “However, the DPM may be a separate device and/or implemented in another switch, or both, and is further described hereinafter. Moreover, there may be multiple DPMs employed in system 100 or in a DPM cluster.”) and the hybrid control plane (p. 72, “The database is divided into a control plane database that comprises mostly switch specific data and a central management database that comprises global information and device profiles.”), the storage area network, wherein the virtualized fabric management server is hosted by an element of the storage area network (p. 28, “However, the DPM may be a separate device and/or implemented in another switch, or both, and is further described hereinafter. Moreover, there may be multiple DPMs employed in system 100 or in a DPM cluster.”), wherein the element comprises a processor pool (p. 62, “The data processing device 710 is, …  systems on a chip (SOCs) …”), of an input/output (I/O) adapter card of a node of the storage area network (p. 61, “DPM 150 comprises a data processing device 710, a plurality of network interfaces 720, a memory 730, and hardware logic 740.”). Bharadwaj does not specifically teach the control plane is a virtualized control plane. However, in the same field of endeavor, Iyengar teaches a control plane is a virtualized control plane (column 7, lines 53-57; “Central controller 16 can also be virtualized for certain functions like Zone and Name Server, Device Aliasing, WWN-VSAN mappings, etc. Thus, a single virtual instance of SAN 12 can be controlled by a distinct SAN admin (e.g., admin@cust1 23(1)).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj to substitute virtualized control plane from Iyengar for the control plane in Bharadwaj to add differentiated control of the storage area network and allowing control over distinct zones of the storage area network.
Bharadwaj-Iyengar does not specifically teach virtualized server disposed in a container that is hosted by an element of a storage area network, wherein the element comprises a processor pool of an input/output (I/O) adapter card of a node of the storage area network. However, in the same field of endeavor, Mestery teaches virtualized server disposed in a container that is hosted by an element of a storage area network, wherein the element comprises a processor pool of an input/output (I/O) adapter card of a node of the storage area network (p. 13, “For example, a container may be created at a NIC associated with the host server.“ “The function may then be executed in the container. Access to data on commodity storages may be provided over a Peripheral Component Interconnect express (PCIe) bus.” And p. 19, “As shown in FIG. 2, first NIC 104A may include a plurality of processors 202…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj-Iyengar to substitute a virtualized server hosted in a container from Mestery for the virtualized server in Bharadwaj-Iyengar to enable the functionality of management functions to be executed closer to the data of the storage area network and thereby reducing response time.
B.	Regarding dependent claims 9 and 2 and 16, Bharadwaj-Iyengar-Mestery teaches the system of claim 8, wherein managing the storage area network comprises: providing, using a fabric zone server of the virtualized fabric management server (Iyengar, column 7, lines 53-57; “Central controller 16 can also be virtualized for certain functions like Zone and Name Server, Device Aliasing, WWN-VSAN mappings, etc. Thus, a single virtual instance of SAN 12 can be controlled by a distinct SAN admin (e.g., admin@cust1 23(1)).”), zoning management of the storage area network (Iyengar, column 4, lines 53-60; “For example, the zone server maintains a database of zones in the SAN. When a fabric (e.g., switching element that permits any-to-any switching within a switch) is first started, every switch connected to the fabric can establish a connection with any other switch connected to the fabric.  Zoning provides a means of restricting visibility and connectivity between devices connected to a common FC SAN.” Also see column 11, lines 10-18; “As each server or storage device logs in, zone server 68 may be notified by the FLOGI process and zone server 68 may push hardware programming into specific switches as configured.”).
C.	Regarding dependent claims 11 and 4 and 18, Bharadwaj-Iyengar-Mestery teaches the system of claim 8, wherein managing the storage area network further comprises: providing, using a security policy server of the virtualized fabric management server, security policy management of the storage area network (Iyengar, The security policy is access control list information. column 2, lines 50-60; “Certain network-wide SAN applications can be centralized through central controller 16, while certain other switch-level SAN applications can be decentralized from central controller 16 in some embodiments allowing for differentiated centralization.” see column 3, lines 9-12; “Examples of switch-level SAN applications include Fabric Login (FLOGI), Routing Information Base (RIB), Access Control Lists (ACLS), and Fabric Shortest Path First (FSPF) Hello.” Also see column 5, lines 4-15; “Each switch in the network may build a separate FLOGI database based on the aggregated information received from substantially all switches in the network.  In yet another example, ACLs may also distribute access restrictions, which can be aggregated into separate databases across the network.”).

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj and Iyengar and Mestery in view of Srivastav et al., US 9495293 B1 (hereafter referred to as Srivastav).
A.	Regarding dependent claims 10 and 3 and 17, Bharadwaj-Iyengar-Mestery teaches the system of claim 9, wherein providing zoning management of the storage area network comprises: receiving a zoning update by the virtualized fabric management server (Iyengar, column 3, lines 20-27; column 4, lines 51-66; The zone server will configure zones through the zone application. “Zoning provides a means of restricting visibility and connectivity between devices connected to a common FC SAN.” “Zoning is typically hardware-enforced at the FC switches.  The zoning service is implemented as a distributed service within a FC SAN.”); updating a local zoning table of the virtualized fabric management server by the fabric zone server (Iyengar,  column 6, lines 4-8; “VSAN identifies a virtual fabric with the ability to create completely isolated fabric topologies, each with its own set of fabric services, on top of a scalable common physical infrastructure.  Zoning is then configured within each VSAN independently.” The changes within a VSAN will be considered local changes with respect to zones.); pushing the updated zoning table to the switch of the storage area network via the hybrid control plane (Iyengar, column 4, lines 64-67; column 5, lines 1-3; “The zoning service is implemented as a distributed service within a FC SAN.  A distributed database called the zoning database is synchronized and maintained within all member switches of the SAN.  As a distributed service, the zoning database can be updated by any member switch of the fabric.”). Bharadwaj-Iyengar-Mestery does not specifically teach receiving a notification from the switch that a local zoning table of the switch has been updated based on the pushed zoning table. However, in the same field of endeavor, Srivastav teaches receiving a notification from the switch that a local zoning table of the switch has been updated based on the pushed zoning table (column 8, lines 29-42; “In this example embodiment, the write to object A 215 in Zone 1 is acknowledged after the synchronization of the write to object A 215 is made to object A 225 in Zone 2 220 and confirmed.  In this example embodiment a read request to A 225 in Zone 2 220 (step 280) is responded to (step 290) with the current data.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bharadwaj-Iyengar-Mestery to substitute a notification of synchronization from Srivastav for the synchronization from Bharadwaj-Iyengar-Mestery to promote zone consistency and ensure connectivity.

Claims 5 and 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj and Iyengar and Mestery in view of DeSanti et al., US 8151318 B1 (hereafter referred to as DeSanti).
A.	Regarding dependent claims 12 and 5 and 19, Bharadwaj-Iyengar-Mestery teaches the system of claim 11, wherein providing security policy management of the storage area network comprises: receiving a security policy update by the virtualized fabric management server (Iyengar, The security policy is access control list information. column 2, lines 50-60; “Certain network-wide SAN applications can be centralized through central controller 16, while certain other switch-level SAN applications can be decentralized from central controller 16 in some embodiments allowing for differentiated centralization.” see column 3, lines 9-12; “Examples of switch-level SAN applications include Fabric Login (FLOGI), Routing Information Base (RIB), Access Control Lists (ACLS), and Fabric Shortest Path First (FSPF) Hello.”). Bharadwaj-Iyengar-Mestery does not specifically teach updating a local security policy of the virtualized fabric management server by the security policy server; pushing the updated security policy to a switch of the storage area network via the hybrid control plane; and receiving a notification from the switch that a local security policy of the switch has been updated based on the pushed security policy.  However, in the same field of endeavor, DeSanti teaches updating a local security policy of the virtualized fabric management server by the security policy server (column 8, lines 10-20; “When the security databases are changed by an administrative action.  In such a case as illustrated in FIG. 5C, the security servers use the Change protocol to distribute among themselves the updated security information.”); pushing the updated security policy to the switch of the storage area network via the hybrid control plane (column 8, lines 10-20; “By virtue of the Change Protocol, a managing Switch is selected among the security servers.  The managing Switch delivers the updated security information to the other security servers and solicits the Client-Switches to update their information with a solicitation message.”); and receiving a notification from the switch that a local security policy of the switch has been updated based on the pushed security policy (column 7, lines 65-67; column 8, lines 1-2; The request for changes is treated the same as (a) which includes validation. “In such a case the client Switch may ask the security server to validate the information provided by the Nx_Port.  Depending on the answer from the security server, the client Switch may then grant or deny access to the Fabric to the Nx_Port.”).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bharadwaj-Iyengar-Mestery to substitute pushing security policy from DeSanti for the security information from Bharadwaj-Iyengar-Mestery to improve distribution of security information while allowing greater scalability of a fibre channel SAN.

Claims 6 and 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj and Iyengar and Mestery as applied to claims 1, 8, and 15, respectively, further in view of McGlaughlin, US 8351442 B1 (hereafter referred to as McGlaughlin).
A.	Regarding dependent claims 13 and 6 and 20, Bharadwaj-Iyengar-Mestery teaches the system of claim 8, wherein managing the storage area network further comprises: providing, using an unzoned name server of the virtualized fabric management server, a global view of a configuration of the storage area network to a management application of the storage area network (Iyengar, column 10, lines 56-61; “Centralized network-wide SAN applications 36 can include, as examples and not as limitations, name server 66, zone server 68, principal switch selection 70, link state routing information 72, domain manager 74, device alias 76, WWN-VSAN mapping 78, VLAN-VSAN mapping 80, and other centralized SAN applications 82.”) Bharadwaj-Iyengar-Mestery does not specifically teach providing, using a fabric configuration server of the virtualized fabric management server, fabric configuration information of the storage area network to a port of the storage area network in response to a request node identifier (RNID) extended link service (ELS) request from the port. However, in the same field of endeavor, McGlaughlin teaches providing, using a fabric configuration server of the virtualized fabric management server (column 3, lines 12-16; After the PLOGI Extended Link service … “The switch then registers that 24-bit fabric address, along with all the other information submitted, to the Name Server and replicates that information to other Name Servers on the switch fabric.”), fabric configuration information of the storage area network to a port of the storage area network in response to a request node identifier (RNID) extended link service (ELS) request from the port (“The port requesting PLOGI sends a PLOGI Extended Link Service Request addressed to the D_ID of an N_Port with which it needs to communicate.  The addressed N_Port then returns an ACC reply.” See also column 3, lines 61-67; “The FLOGI occurs with any node (N_Port or NL_Port) that is attached to the fabric.  The N_Port or NL_Port carries out the FLOGI with a nearby switch.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bharadwaj-Iyengar-Mestery to substitute RNID ELS from McGlaughlin for the FLOGI from Bharadwaj-Iyengar-Mestery to facilitate better convergence of network protocols and storage protocols.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clarke et al., US 20180309662 A1, teaches control plane can include routing tables, Network Address Translation (NAT) tables, Address Resolution Protocol (ARP) table, routing database, Access Control Lists (ACL), etc., which can be virtualized on virtualize control plane.
Hedge et al., EP 3382964 A1, teaches a physical switch (network switch system 100) can be partitioned into parts (e.g., containers), each representing a logical switch 120. The number of containers supported by network switch system 100 is arbitrary, and the personality of a given container can depend on the kind of logical switch created for that container.
Savic et al., US 20160378401 A1, teaches certain control and data plane functions algorithms can be executed on efficient throughput processors. In addition, virtualized control plane functions (which are shared among multiple storage servers) can segregated from the control plane and be executed on low latency general purpose microprocessors which are amenable to virtualization and dynamic provisioning.
Haraszti et al., US 20160191363 A1, teaches logical scalable units may include virtualized data plane components and/or virtualized control plane components, such as virtualized routers, policy servers …
Iyengar et al., US 20140365622 A1, teaches configuring network-wide SAN applications in the centralized network control plane, and configuring switch-level SAN applications in the decentralized control planes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452